Name: Commission Regulation (EC) No 870/1999 of 27 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities28. 4. 1999 L 110/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 870/1999 of 27 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 28. 4. 1999L 110/2 ANNEX to the Commission Regulation of 27 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,7 999 77,7 0709 90 70 052 67,5 999 67,5 0805 10 10, 0805 10 30, 0805 10 50 052 38,6 204 38,7 212 66,2 600 59,1 624 46,0 999 49,7 0808 10 20, 0808 10 50, 0808 10 90 388 87,0 400 88,1 404 102,4 508 71,1 512 65,8 524 75,1 528 68,5 720 91,8 804 97,8 999 83,1 0808 20 50 388 68,3 512 60,0 528 65,7 999 64,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.